Appeal by defendant from a judgment of the County Court, Dutchess County (Aldrich, J.), rendered December 15, 1982, convicting him of at*866tempted criminal solicitation in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We reject the defendant’s contention that the court improperly accepted his guilty plea inasmuch as the record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v Harris, 61 NY2d 9). Furthermore, the court properly denied defendant’s motion at sentencing to withdraw his plea. Both defendant and his counsel were permitted to speak on defendant’s behalf (see, People v Tinsley, 35 NY2d 926), and there are no grounds in the record for withdrawal (see, People v Ramos, 63 NY2d 640, 642-643).
We also reject the defendant’s claim that his sentence of 60 days’ incarceration and a concurrent term of probation of five years were excessive, and note that defendant received precisely the sentence for which he bargained (see, People v La Lande, 104 AD2d 1052). Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.